Citation Nr: 1137634	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-31 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to November 1954.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.

The issue of entitlement to VA death pension benefits was raised by the appellant in a July 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant's claim of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. §1318 was previously denied by the RO in an April 2004 rating decision.  The appellant was notified of that decision but did not file a timely appeal. 

2.  The appellant's claim for service connection for the cause of the Veteran's death was previously denied by the RO in an November 2004 rating decision.  The appellant was notified of that decision but did not file a timely appeal. 

3.  The evidence received subsequent to the last final denial of the appellant's claim of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. §1318 is not new and material and does not raise a reasonable possibility of substantiating the claim.  

4.  The evidence received subsequent to the last final denial of the appellant's claim for service connection for the cause of the Veteran's death is not new and material and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 RO decision that denied entitlement to DIC pursuant to the provisions of 38 U.S.C.A. §1318 and the November 2004 RO decision that denied service connection for the cause of the Veteran's death are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010). 

2.  New and material evidence has not been received to reopen the appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has not been received to reopen the appellant's claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an April 2004 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death and her claim of entitlement to DIC under 38 U.S.C.A. § 1318.  The appellant did not file a timely appeal.  However she submitted new evidence relating to service connection for cause of the Veteran's death, and the RO issued a subsequent rating decision in November 2004 continuing the denial of service connection the cause of the Veteran's death.  The appellant did not file a timely appeal of either decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the April 2004 and November 2004 decisions became final because the appellant did not file a timely appeal.  

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed an application to reopen her claims in December 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

DIC Pursuant to U.S.C.A. § 1318

At the time of the April 2004 rating decision, the Veteran was service connected for nicotine addiction, rated as 0 percent disabling, effective May 22, 1998, and status post total laryngectomy residuals of larynx cancer associated with nicotine addiction, rated as 100 percent disabling effective May 22, 1998.  The evidence before VA at the time of the April 2004 RO decision consisted of the Veteran's death certificate, which listed his immediate cause of death as myocardial infarction with cardiogenic shock, and contributory causes as elective abdominal aortic aneurysm resection and thrombocytopenia.  Also of record were two VA examinations, Social Security Administration records, and private medical records relating to treatment of the Veteran for cancer of the larynx requiring a total laryngectomy.

Based on the evidence then of record, the RO found that prior to his death in April 2004, the Veteran was rated as totally disabled from May 22, 1998.  Accordingly, the RO concluded that entitlement to DIC under 38 U.S.C.A. § 1318 was not warranted as the evidence did not show that the Veteran was rated totally disabled by reason of service-connected disabilities for a period of 10 years or more immediately preceding death; that the Veteran had a disability that was continuously rated totally disabling for at least five years from the date of his separation from service; or that the Veteran was a former prisoner of war (POW) who died after September 30, 1999.

In support of her application to reopen a claim of entitlement to DIC pursuant to U.S.C.A. § 1318, the appellant has submitted lay statements in which she expresses her disagreement with regulations that prohibit a grant of service-connected benefits for disabilities related to tobacco use in service and that require a 100 percent disability for a period of 10 years prior to death.  She has also submitted internet research showing that tobacco use is a strong risk factor and cause for the development of aortic aneurysms.  The appellant's congressperson also submitted on her behalf copies of two private medical opinions indicating an association between the Veteran's smoking history and his principal and contributory causes of death.  However, both of those opinions were of record at the time of the last final denial and are therefore, not new evidence. 

Here, the Board finds that, with respect to the appellant's claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318, the evidence received since the last final decision is not new and material and does not raise a reasonable possibility of substantiating that claim.  The evidence at the time of the last final denial showed that, at the time of his death, the Veteran did not have a service-connected disability that was continuously rated totally disabling for 10 or more years immediately preceding death.  Nor did he have any disability that was continuously rated totally disabling for at least five years from the date of his separation from service.  Additionally, the Veteran was not a former prisoner of war who died after September 30, 1999.  Therefore, the appellant's claim under 38 U.S.C.A. § 1318 was denied for lack of legal merit or entitlement under the law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Since the last final denial, the appellant has not submitted any new evidence showing that the Veteran was continuously rated totally disabled for 10 or more years immediately preceding death, that he had a disability that was continuously rated totally disabling for at least five years from the date of his separation from service rated, or that he was a former prisoner of war who died after September 30, 1999.  On the contrary, the appellant has indicated her awareness that the Veteran was not rated totally disabled for a period of 10 years prior to his death in statements expressing her disagreement with such a requirement.  Although the appellant has submitted new evidence that was not before the RO in November 2004, namely internet research showing an association between aortic aneurysms and smoking, the Board finds that new evidence is not material to her claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  The new evidence received since the last final denial does not relate to any unestablished fact necessary to substantiate a claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318, and therefore does not raise a reasonable possibility of substantiating the appellant's claim.  Thus, the appellant's claim of entitlement to DIC pursuant to U.S.C.A. § 1318 is not reopened and the benefit sought on appeal remains denied.

Service Connection for the Cause of the Veteran's Death

At the time of the November 2004 rating decision denying service connection for cause of the Veteran's death, the Veteran was service connected for nicotine addiction as directly related to service, rated as 0 percent disabling effective May 22, 1998, and status post total laryngectomy residuals of larynx cancer associated with nicotine addiction, rated as 100 percent disabling effective May 22, 1998.  The evidence before VA at the time of the November 2004 RO decision consisted of the Veteran's death certificate, which listed his immediate cause of death as myocardial infarction with cardiogenic shock, and contributory causes as elective abdominal aortic aneurysm resection and thrombocytopenia.  Also of record were two private medical opinions dated in June 2004 in support of a positive association between the Veteran's smoking history and his causes of death.  Finally, the record contained two VA examinations, Social Security Administration records, and private medical records relating to treatment of the Veteran for cancer of the larynx requiring a total laryngectomy.

Based on the evidence then of record, the RO found that the evidence did not show that the Veteran's death was incurred in or caused by his military service.  The RO acknowledged the two medical opinions submitted by the appellant indicating a positive association between the Veteran's smoking history and the fatal heart attack and aortic aneurysm, which led to his death.  However, the RO concluded that, under VA regulations, because the appellant's claim for DIC was received after June 10, 1998, service connection for cause of death was prohibited on the basis that death resulted from disease or injury attributable to the use of tobacco products during service.  Accordingly, the RO denied service connection for cause of death.

In support of her application to reopen her claim for service connection for the cause of the Veteran's death, the appellant has submitted internet research showing that tobacco use is a strong risk factor and cause for the development of aortic aneurysms.  In addition, the appellant's congressperson submitted on her behalf copies of two private medical opinions indicating an association between the Veteran's smoking history and his principal and contributory causes of death.  However, both of those opinions were of record at the time of the last final denial and are therefore, not new.  The appellant has also submitted lay statements in which she expresses her disagreement with regulations that prohibit a grant of service-connected benefits for disabilities related to tobacco use in service and that require a 100 percent disability for a period of 10 years prior to death.  Finally, during a May 2010 RO hearing and a March 2011 Board hearing, the appellant provided lay testimony, asserting that the Veteran's cause of death should be service connected because he started smoking in the military and was service connected for nicotine dependence, and because medical evidence supports a nexus between the Veteran's cause of death and his smoking history.  Significantly, during the May 2010 RO hearing, the appellant testified that she was not aware of any heart problems affecting the Veteran during his military service.

The Board finds that the evidence received since the last final decision is not new and material and does not raise a reasonable possibility of substantiating the appellant's claim for service connection for the cause of the Veteran's death.  At the time of the last final denial, although there was evidence of a possible association between the Veteran's principal and contributory causes of death and his service-connected nicotine dependence, the evidence showed that the appellant's claim for service connection for the cause of the Veteran's death was received after June 9, 1998, and that the principal and contributory causes of the Veteran's death were associated with the Veteran's service-connected nicotine addiction.  Notwithstanding any other provision of law, for claims filed after June 9, 1998, a Veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from an injury or disease attributable to the use of tobacco products by the Veteran during the Veteran's service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2010).  Accordingly, the appellant's claim was denied for lack of legal merit or entitlement under the law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Additionally, the evidence at the time of the last final denial showed that neither the principal cause nor the contributory causes of Veteran's death were service connected disabilities.  38 C.F.R. § 3.312 (2010).  Although service connection is prohibited for disability or death due to the use of tobacco during the Veteran's service, that provision of law does not preclude the establishment of service connection for a disability or death from a disease or injury which is otherwise shown to have been incurred or aggravated in military service, naval, or air service or which became manifest to a requisite degree of disability during any applicable presumptive period.  38 U.S.C.A. § 1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2010).  

Since the last final denial, the appellant has not submitted any new evidence showing that service connection for the Veteran's nicotine dependence was warranted on a basis other than as directly related to service.  Nor has the appellant submitted any new evidence that the Veteran's myocardial infarction, abdominal aortic aneurysm, or thrombocytopenia, which ultimately led to his death, manifested in service, that cardiovascular-renal disease manifested within one year following separation from service, or that those conditions are otherwise directly related to the Veteran's active service.  Instead, the appellant has exclusively asserted entitlement to service connection for the cause of the Veteran's death on the basis that the principal and contributory causes of the Veteran's death were secondary to his service-connected nicotine dependence.  During her March 2010 RO hearing, the appellant indicated that she was not aware that the Veteran suffered from any heart problems in service.  Accordingly, the new evidence received since the last final denial does not relate to any unestablished fact necessary to substantiate a claim for service connection for the cause of the Veteran's death, and therefore does not raise a reasonable possibility of substantiating the appellant's claim.

Although the appellant has submitted new evidence that was not before the RO in November 2004, namely internet research showing an association between aortic aneurysms and smoking, the Board finds that new evidence is not material to her claim for service connection for the cause of the Veteran's death.  That evidence does not indicate that the Veteran's aortic aneurysm, which contributed to his death, may be associated directly with his active service due to a cause other than tobacco use, nor does it establish a legal basis for a grant of service connection for aortic aneurysm secondary to nicotine dependence.  Therefore, that new evidence is not material.  Thus, the appellant's claim for service connection for cause of the Veteran's death is not reopened and the benefit sought on appeal remains denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the appellant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the appellant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Certain additional notice requirements attach in the context of a claim for DIC benefits based on service connection for the cause of death.  Generally, notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the appellant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007); 38 U.S.C.A. § 5103(a) (West 2002).

In addition, for new and material evidence claims, VA should notify the appellant as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2004 and May 2007.

The Board acknowledges that the May 2004 correspondence and the May 2007 correspondence did not satisfy the notice criteria for new and material evidence claims with respect to the claim of entitlement to DIC to U.S.C.A. § 1318.  Kent v. Nicholson, 20 Vet. App. 1  (2006).  The Board further acknowledges that the appellant was not provided with all of notice criteria required for DIC claims.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  However, the Board concludes that the appellant has actual knowledge of the disabilities for which the Veteran was granted service connection and those for which he was not service-connected.  The Board finds that the appellant's actual knowledge was demonstrated in her March 2010 RO hearing and her March 2011 Board hearing, in which she specifically discussed the Veteran's service-connected disabilities.  Additionally, the appellant has demonstrated actual knowledge of the basis for the previous denial of her claims and of the specific provisions of 38 U.S.C.A. § 1318.  Specifically, in statements dated in November 2006 and July 2009, the appellant expressed disagreement with the prohibition of service connection for disability or death due to tobacco use and with the 10 year requirement for a 100 percent disability rating prior to death.  The nature of the appellant's claims shows her actual knowledge of the disabilities for which the Veteran was granted service connection and the conditions for which he was not service-connected, as well as her understanding of why her claim of entitlement to DIC under 38 U.S.C.A. § 1318 and her claim for service connection for the cause of the Veteran's death were previously denied, and what evidence is necessary to substantiate those claims.  Accordingly, the Board finds that the failure to provide Kent-compliant and Hupp-compliant notice is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudications in the May 2009 statement of the case and the April 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  The Board is cognizant that the April 2010 supplemental statement of the case addressed service connection for the cause of the Veteran's death but did not address the issue of entitlement to DIC pursuant to U.S.C.A. § 1318.  However, no additional pertinent evidence relating to the appellant's claim of entitlement to DIC pursuant to U.S.C.A. § 1318 has been received since issuance of the May 2009 statement of the case.  As the May 2009 statement of the case is found to be otherwise adequate, the Board finds that remand is not necessary for issuance of a supplemental statement of the case relating to entitlement to DIC pursuant to U.S.C.A. § 1318.  38 C.F.R. § 19.31 (2010).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  As entitlement to DIC pursuant to 38 U.S.C.A. § 1318 and service connection for cause of death based on tobacco use in service are legal determinations, a VA examination is not warranted.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.  

New and material evidence not having been submitted, the application to reopen a claim for service connection for the cause of the Veteran's death is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


